PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                         




                                                                                                           
In re Patent No. 11,387,439
Issue Date: July 12, 2022
Application No. 16/749,792
Filed: January 22, 2020
Attorney Docket No. 73268-270
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(e)
:



This is a decision on the “Petition to Accept an Unintentionally Delayed Claim under 35 U.S.C. 119(e) for the Benefit of Prior-Filed Provisional Application”, filed on July 27, 2022, that is being treated as a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) for the benefit of priority to Japanese patent application No. 2019-018650, filed on February 5, 2019.  

The petition under 37 CFR 1.55(e) is DISMISSED.

This pending nonprovisional application was filed after November 29, 2000, and did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 

The instant petition does not satisfy item (5) above.  

The instant petition does not make a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional. Further, the statement made “[…] the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional”—will not be construed to mean that, in accordance with 37 CFR 1.55(e), the entire delay between the date the priority claim was due and the date the claim was filed was unintentional.1

Before the petition under 37 CFR § 1.55 can be granted, a renewed petition under 37 CFR § 1.55(e) that makes a proper statement of unintentional delay under 37 CFR 1.55(e)(4) is required.  

The renewed petition under 37 CFR 1.55(e) is not required to be accompanied by a petition fee.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via Patent Center

Questions specific to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Form PTO/SB/458


    
        
            
        
            
    

    
        1 It is noted that patentee used the USPTO form PTO/SB/445 to file petition; however, the aforementioned form is not appropriate for this circumstance as the patentee seeks to assert a priority claim to a foreign application under 37 CFR 1.55, rather than a benefit claim under 37 CFR 1.78 to a provisional application. The appropriate USPTO form, should patentee wish to make use of it, is Form PTO/SB/458, that is enclosed for patentee’s convenience.